   Case: 1:15-cv-00413 Document #: 130 Filed: 01/24/20 Page 1 of 8 PageID #:1639




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DONALD SHARP,                         )
                                      )   Case No. 15 C 413
                  Plaintiff,          )
      v.                              )
                                      )   Judge Andrea R. Wood
NAVISTAR INTERNATIONAL                )   Magistrate Judge Jeffrey T. Gilbert
CORP., et al.,                        )
                                      )
                  Defendants.         )
______________________________________________________________________________

REGIS LUTHER,                                   )
                                                )   Case No. 15 C 3120
                      Plaintiff,                )
       v.                                       )
                                                )   Judge Andrea R. Wood
NAVISTAR INTERNATIONAL                          )   Magistrate Judge Jeffrey T. Gilbert
CORPORATION, et al.,                            )
                                                )
                      Defendants.               )

                   AGREED MOTION FOR LEAVE TO FILE
 (1) A BRIEF IN EXCESS OF 15 PAGES; (2) A STATEMENT OF MATERIAL FACTS
   THAT INCLUDES IN EXCESS OF 80 PARAGRAPHS; AND (3) EXHIBITS (AND
    PORTIONS OF DOCUMENTS RELYING ON SUCH EXHIBITS) UNDER SEAL

       Plaintiffs Donald Sharp and Regis Luther (together, “Plaintiffs”) and Defendants Navistar

International Corporation, Navistar, Inc., and the Navistar Amended and Restated Executive

Severance Agreement (collectively, “Navistar” or “Defendants”), by and through their attorneys,

hereby move for an order allowing them to (1) each file a brief up to 30 pages in support of their

respective motions for summary judgment; (2) each file a statement of undisputed material facts

pursuant to Local Rule 56.1(a)(3) that includes up to 120 separately numbered statements; and

(3) file under seal certain exhibits (and portions of documents quoting, referencing, or otherwise
   Case: 1:15-cv-00413 Document #: 130 Filed: 01/24/20 Page 2 of 8 PageID #:1639




relying on such exhibits) in connection with their forthcoming motion(s). The basis for the

parties’ motion is as follows:

                                       BACKGROUND

       1.      Plaintiffs Sharp and Luther are former Navistar executives who each participated

in Navistar’s Executive Severance Agreement (“ESA”) plan. In their operative complaints,

Plaintiffs both assert claims under Section 502(a)(1)(B) of the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1132(a)(1)(B), seeking additional ESA severance benefits

based on the theory that, within the 36-month period preceding their respective termination

dates, a “Change in Control” occurred under Paragraphs 3(a)-(b) of the ESA. (Sharp Dkt. 66;

Luther Dkt. 107).

       2.      Expert discovery in the cases closed on December 20, 2019, and the Court has set

a January 30, 2020 deadline for the parties to file any dispositive motions or Daubert motions

and/or other challenges to experts. (Sharp Dkts. 122, 127, 129; Luther Dkts. 177, 182, 184). As

part of discovery, Defendants produced over 30,000 pages of documents in each case and

deposed both Plaintiffs; Plaintiffs deposed eight fact witnesses, as well as Defendants’ Expert,

NYU Law Professor Edward Rock.

       3.      In the interests of efficiency and judicial economy, Navistar intends to file a

single motion for summary judgment on behalf of all Defendants, addressing both Sharp and

Luther’s claims. Plaintiffs intend to file a motion for partial summary judgment, as well as a

Daubert motion with respect to Navistar’s expert witness.




                                               2
     Case: 1:15-cv-00413 Document #: 130 Filed: 01/24/20 Page 3 of 8 PageID #:1639




                                          ARGUMENT

I.      The Court Should Allow The Parties To File A Brief In Support Of Their Motion
        That Is Up To 30 Pages.

        4.     Local Rule 7.1 provides that “[n]either a brief in support of or in opposition to any

motion nor objections to a report and recommendation or order of a magistrate judge or special

master shall exceed 15 pages without prior approval of the court.” Courts routinely grant parties

leave to file briefs in excess of 15 pages in support of a motion for summary judgment when, for

example, a single motion is filed on behalf of multiple defendants and addresses the claims of

multiple plaintiffs. See, e.g., Wilbon, et al. v. Plovanich, et al., Case No. 12 C 01132, Minute

Entry – Dkt. 170 (N.D. Ill. Aug. 26, 2013) (Aspen, J.) (granting defendant’s motion for leave to

file a 35-page brief in support of their joint motion for summary judgment).

        5.     The ultimate issues that the parties will present to the Court in their respective

motions for summary judgment require a thorough explanation given the extensive record

developed during discovery.     Accordingly, in order to provide the Court with a complete

discussion of the issues, and explain the basis for their motions for summary judgment, the

parties each request an additional 15 pages (30 pages total) for their separate memoranda of law

in support of their respective motions for summary judgment.

        6.     The parties submit this request in good faith and not for purposes of unnecessary

or extraneous discussion of the relevant issues. Indeed, on April 20, 2016, Judge Pallmeyer

permitted Defendants to file a 23-page brief in support of their initial cross-motion for summary

judgment in Luther (see Luther Dkt. 71), and that motion was filed prior to the vast majority of

discovery was conducted in the above-captioned cases.




                                                 3
      Case: 1:15-cv-00413 Document #: 130 Filed: 01/24/20 Page 4 of 8 PageID #:1639




II.      The Court Should Allow The Parties To File A Statement Of Material Facts
         Pursuant To Local Rule 56.1(a)(3) In Support Of Their Respective Motions For
         Summary Judgment That Includes Up To 120 Separately Numbered Statements.

         7.    Local Rule 56.1 requires a party moving for summary judgment to file “a

statement of material facts as to which the moving party contends there is no genuine issue and

that entitle the moving party to a judgment as a matter of law. . . . Absent prior leave of Court, a

movant shall not file more than 80 separately-numbered statements of undisputed material fact.”

         8.    Courts routinely grant parties leave to file additional statements of fact in support

of their motion for summary judgment when, for example, a single motion is filed on behalf of

multiple defendants and addresses the claims of multiple plaintiffs. See, e.g., Wilbon, Minute

Entry – Dkt. 170 (granting defendant’s motion for leave to file up to 120 facts in support of their

joint Local Rule 56.1(a)(3) statement of facts).

         9.    Defendants would likely satisfy the 80-paragraph limit if they addressed Sharp

and Luther’s claims in two separate motions for summary judgment (and in turn, filed two

statements of material fact in support).       Similarly, Plaintiffs would likely satisfy the 80-

paragraph limit if they filed two separate motions for summary judgment.

         10.   However, in order to properly address all the issues in their motions, the parties

request to file an additional 40 paragraphs in each of their respective Local Rule 56.1(a)(3)

statement of facts (or 120 total for each side).

III.     The Court Should Allow The Parties To File Under Seal Certain Categories Of
         Exhibits (And Portions Of Documents Relying On Such Exhibits).

         11.   Generally, the public should be able to access court documents. See Effinger v.

United States, No. 3:10-CV-383-JPG, 2011 WL 5828212, at *1 (S.D. Ill. Nov. 18, 2011)

(Gilbert, J.). However, “[c]ourts have . . . sealed records or portions of them . . . to protect




                                                   4
   Case: 1:15-cv-00413 Document #: 130 Filed: 01/24/20 Page 5 of 8 PageID #:1639




‘business information that might harm a litigant’s competitive standing.’” Id. (quoting Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).

       12.     Local Rule 26.2 governs the procedures for filing a document under seal in the

Northern District of Illinois. Rule 26.2(b) provides that “[t]he court may for good cause shown

enter an order directing that one or more documents be filed under seal without order of court

specifying the particular document or portion of a document that may be filed under seal.”

       13.     In support of their respective contentions that they are entitled to summary

judgment, the parties intend to submit to the Court, among other things:

       (1) Meeting minutes and documents of Navistar’s Board of Directors and its
           Committees;

       (2) Sensitive internal Navistar email communications and documents;

       (3) Sensitive communications between Navistar Board members, high-level
           Navistar executives, representatives of Navistar’s third party advisors, and
           representatives of Navistar’s largest shareholders; and

       (4) The deposition testimony of former Navistar Board members (including its
           former Lead Director Michael Hammes), high-level Navistar executives (such
           as Navistar’s current and past two CEOs), and Navistar’s largest shareholders
           (Carl Icahn and Mark H. Rachesky, M.D.), which reference such sensitive,
           internal Navistar documents, and discusses the internal circumstances at
           Navistar during the relevant time period.

Navistar also intends to rely on the expert report and corresponding deposition testimony of

Professor Edward Rock, which likewise references such sensitive, internal Navistar’s documents,

and the testimony of the fact witnesses. Plaintiffs intend to submit Professor Rock’s expert

report and corresponding deposition testimony in conjunction with their Daubert motion.

       14.     Many of the documents and portions of deposition transcripts set forth in

Paragraph 13 have been designated as “CONFIDENTIAL” as per the Court’s agreed amended

confidentiality orders in these cases. (Sharp Dkt. 103; Luther Dkt. 160). The parties’ agreed

amended confidentiality order defines “Confidential Information,” in part, as “information that

                                                5
   Case: 1:15-cv-00413 Document #: 130 Filed: 01/24/20 Page 6 of 8 PageID #:1639




reveals trade secrets or other sensitive business information” and “research, technical,

commercial, or financial information that the party has maintained as confidential.” (Sharp Dkt.

103 at 2, ¶ 2; Luther Dkt. 160 at 2, ¶ 2).

        15.     The categories of documents referenced in Paragraph 13 that the parties would

like to file in support of their respective motions (and in opposition to each other’s motion(s))

contain sensitive Navistar business information within the meaning of the parties’ agreed

amended confidentiality order that should not be disseminated to the public at large. Indeed,

harm to Navistar’s (and its largest shareholders’) business dealings could result, and Navistar

contends it should not be required to disclose such information in its defense of a suit it contends

is meritless. Accordingly, the parties would like to file under seal such categories of documents,

as well as the portions of their briefs and supporting documents (such as their statement of

material facts) that quote, reference, or otherwise rely on such information.

        16.     This Court and Judge Pallmeyer have on multiple occasions granted the parties’

requests to file under seal the categories of documents at issue in this motion, many of which

were previously filed with the Court in support of or in opposition to other motions. (See Sharp

Dkts. 37, 91; Luther Dkt. 71).

        17.     The parties bring this motion in good faith and not to unnecessarily restrict public

access to the facts of this case.

                                             CONCLUSION

        For the foregoing reasons, the parties respectfully request the Court to allow them to (1)

file a brief in support of their respective motions for summary judgment that is up to 30 pages;

(2) file a statement of undisputed material facts pursuant to Local Rule 56.1 that includes up to

120 separately numbered statements; and (3) file under seal certain exhibits (and portions of



                                                 6
   Case: 1:15-cv-00413 Document #: 130 Filed: 01/24/20 Page 7 of 8 PageID #:1639




documents relying on such exhibits) in connection with their respective motions for summary

judgment, and Plaintiffs’ Daubert motion.



Dated: January 24, 2020                         Respectfully submitted,


PLAINTIFF DONALD SHARP                           DEFENDANTS

By: /s/ Eugene J. Schiltz                        By: /s/ James P. Looby

      Sean B. Crotty                                  Deborah S. Davidson
      Eugene J. Schiltz                               James P. Looby
      Jerry S. Menge                                  MORGAN, LEWIS & BOCKIUS LLP
      Francis C. Wilkie                               77 West Wacker Drive, 5th Floor
      CROTTY & SCHILTZ, LLC                           Chicago, Illinois 60601
      120 N. LaSalle St., 20th Floor                  312.324.1000 (phone)
      Chicago, Illinois 60602                         312.324.1001 (fax)
      312.444.1000 (phone)                            deborah.davidson@morganlewis.com
      scrotty@crottylaw.com                           james.looby@morganlewis.com
      gschiltz@crottylaw.com
      jmenge@crottylaw.com                            Michael L. Banks (pro hace vice)
      fwilkie@crottylaw.com                           MORGAN, LEWIS & BOCKIUS LLP
                                                      1701 Market Street
      ATTORNEYS FOR PLAINTIFF                         Philadelphia, PA 19103
      DONALD SHARP                                    215.963.5000 (phone)
                                                      215.963.5001 (fax)
PLAINTIFF REGIS LUTHER                                michael.banks@morganlewis.com

By: /s/ Sean C. Burke                                 ATTORNEYS FOR DEFENDANTS

      Sean C. Burke
      THE LAW OFFICES OF SEAN C.
      BURKE
      1401 N. Western Avenue, 2nd Floor
      Lake Forest, Illinois 60045
      847.604.3970 (phone)
      sean@seanburkelaw.com

      ATTORNEY FOR PLAINTIFF REGIS
      LUTHER




                                            7
   Case: 1:15-cv-00413 Document #: 130 Filed: 01/24/20 Page 8 of 8 PageID #:1639




                                CERTIFICATE OF SERVICE

       I, James P. Looby, an attorney, hereby certify that on January 24, 2020, I caused a copy

of the foregoing Agreed Motion for Leave to File (1) A Brief in Excess of 15 Pages; (2) A

Statement of Material Facts That Includes in Excess of 80 Paragraphs; and (3) Exhibits

(And Portions Of Documents Relying On Such Documents) Under Seal through the Court’s

CM/ECF filing system, which will transmit notice of such filing to all counsel of record.


                                                    /s/ James P. Looby
                                                    James P. Looby




                                                8
